Case: 09-20459   Document: 00511144768   Page: 1   Date Filed: 06/17/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 16, 2010

                                 No. 09-20495                    Lyle W. Cayce
                                                                      Clerk



TINA M. RANDOLPH,

                                    Plaintiff - Appellant - Cross Appellee


v.

DIMENSION FILMS; MIRAMAX FILM CORP.; SONY PICTURES
ENTERTAINMENT, INC.; BUENA VISTA HOME ENTERTAINMENT, INC.;
COLUMBIA PICTURES; THE WALT DISNEY CO.; TROUBLEMAKER
STUDIOS; ROBERT RODRIGUEZ; R. M. RODRIGUEZ, By parent and next
friend, Robert Rodriguez; ELIZABETH AVELLAN; JOHN DOE(S) 1-999,

                                     Defendants - Appellees - Cross Appellants

JOHN DOE(S) 1-999

                                     Defendant - Appellee




                 Appeals from the United States District Court
                      for the Southern District of Texas
                              No. 4:08-CV-1836


Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.
   Case: 09-20459       Document: 00511144768          Page: 2    Date Filed: 06/17/2010



                                       No. 09-20495

PER CURIAM:*
       We affirm for essentially the reasons stated by the trial judge.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2